DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 01/26/2021.  Claims 2-31 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,889,893. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.





Instant Application Claim 2 Claims:
‘893 Patent Claim 14 Claims:
A wireless communications device configured to perform wireless communications for achieving an acceptable level of transmission quality, wherein being configured to perform wireless communications for achieving the acceptable level of transmission quality includes being configured to:
A network managing device of a wireless communications network comprising a plurality of wireless communications devices, the network managing device having a computer-readable medium carrying one or more sequences of instructions to select communications channels for enabling power-managed wireless communication between two or more of the wireless communications devices, and execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform the steps of:


receive information characterizing channel performance of a plurality of wireless communications channels available for performing spread spectrum wireless communications between two or more wireless communications devices of a wireless communications network;
receiving, from one or more of the wireless communications devices in conjunction with performing said wireless communication, information characterizing interference exhibited by the presently-selected communications channel and at least one of said available communications channels other than the presently-selected communications channel;  
determine a subset of said available communications channels that excludes one or more of said available wireless communications channels each characterized by said channel performance information as failing to exhibit a specified level of channel performance; and
performing a channel performance assessment for the presently-selected communications channel and the at least one other communications channel in response to said interference characterizing information indicating that the at least one other communication channel exhibits less interference than the presently-selected communications channel; and
cause a first duration of a particular instance of said spread spectrum wireless communications to be performed between the two or more wireless communications devices using a first communications channel of the subset.
causing said wireless communication between the two or more wireless communications devices to be performed using a communications channel different than the presently-selected communications channel when the channel performance assessment indicates that a communications channel different than the presently-selected communications channel enables improved communications performance between at least two of the two or more wireless communications devices in comparison to the presently-selected communications channel.


Rationales:
From the meticulous mapping of the claimed limitations against the support in the specification in the response filed on 01/26/2021 and the above claim comparison, one In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 3-12 are deemed obvious over the dependent claims 15-20 of the ‘893 patent for the same rationales applied to base claim as discussed above.

Instant Application Claim 13 Claims:
‘893 Patent Claim 14 Claims:
A network managing device of a wireless communications network comprising a plurality of wireless communications devices, the network managing device having a non-transitory computer-readable medium carrying one or more sequences of instructions to select 




r
performing a channel performance assessment for characterizing channel performance of a plurality of wireless communications channels available for performing spread spectrum wireless communications between two or more wireless communications devices of a wireless communications network; determining a subset of said available communications channels that excludes one or more of said available wireless communications channels each determined in the channel performance assessment to exhibit unacceptable channel performance; and
performing a channel performance assessment for the presently-selected communications channel and the at least one other communications channel in response to said interference characterizing information indicating that the at least one other communication channel exhibits less interference than the presently-selected communications channel; and
causing said spread spectrum wireless communications to be performed between the two or more wireless communications devices using a first communications channel of the subset and a second communications channel of the subset different than the first communications channel thereof, wherein a first duration of a particular instance of said spread spectrum wireless communications is performed using the first communications channel and a second duration of the particular instance thereof different than the first duration thereof is performed using the second communications channel.
causing said wireless communication between the two or more wireless communications devices to be performed using a communications channel different than the presently-selected communications channel when the channel performance assessment indicates that a communications channel different than the presently-selected communications channel enables improved communications performance between at least two of the two or more wireless communications devices in comparison to the presently-selected communications channel.


Rationales:
From the meticulous mapping of the claimed limitations against the support in the specification in the response filed on 01/26/2021 and the above claim comparison, one can see that claim 12 of the instant application claims variously and essentially the same limitations as those in claim 14 of the ‘893 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art to do so to seek a well-rounded In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 13-23 are deemed obvious over the dependent claims 15-20 of the ‘893 patent for the same rationales applied to base claim as discussed above.
	Group claims 24-31 calls for sequences of instructions stored on a non-transitory computer-readable medium having limitations variously and essentially of those in claims 13-16, 17+18, 19+20, and 21-22, respectively.  Thus, they are deemed over the dependent claims 14-20 of the ‘893 patent for the same rationales applied to claims 13-16, 17+18, 19+20, and 21-22 as discussed above.

Allowable Subject Matter
It is noted that claims 2-31 of the instant application claim variously and essentially the same limitations as those in claims 14-20 of the ‘893 patent.  Should a response to this Office Action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West (US 5,574,979).
Schmidl et al. (US 6,973,117).
Meihofer et al. (US 6,278,723).
Callaway, Jr. (US 6,711,380).
Anvekar et al. (US 6,961,363).
Schmidl et al. (US 6,965,590).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 10, 2021